Citation Nr: 0805660	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  03-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for tinea pedis.  

3.  Entitlement to service connection for a gastrointestinal 
disability.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to an increased rating for eczematous 
dermatitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty in the Army from 
November 1986 to March 1987 and in the Navy from March 1988 
to August 1996.  He reportedly had later service in the Air 
National Guard with active service in Operation Iraqi Freedom 
from August 2004 to October 2004.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that rating decision, in pertinent part, the 
Columbia RO denied service connection for tinea pedis, 
bilateral pes planus, a gastrointestinal disability, and 
sinusitis.  The veteran disagreed with that decision, and 
perfected his appeal with respect to each of those service 
connection claims.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
Montgomery, Alabama, in December 2005.  In September 2006, 
the Board remanded those service connection claims for 
additional development, and they are now before the Board for 
further appellate consideration.  

In addition, in a rating decision dated in July 2005, the RO 
denied an increased rating for the veteran's service-
connected eczematous dermatitis, currently rated 
as 10 percent disabling.  The Board accepted the 
transcription of the veteran's testimony at the December 2005 
hearing as his notice of disagreement with the denial of the 
claim.  Following remand by the Board, the Appeals Management 
Center (AMC) issued a statement of the case on the increased 
rating claim in August 2007.  Administrative records indicate 
that the VA has received a timely substantive appeal from the 
veteran on this issue, and it is properly before the Board.  
See Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued). 


FINDINGS OF FACT

1.  There is competent evidence that the veteran's bilateral 
pes planus is causally related to the veteran's active 
service.  

2.  The veteran's tinea pedis had its onset in active service 
and has continued since then.  

3.  The preponderance of the evidence is against finding any 
current gastrointestinal disability, including 
gastroesophageal reflux disease (GERD), had its onset in 
service or is causally related to service.  

4.  The preponderance of the evidence is against finding any 
current sinusitis had its onset in service or is causally 
related to service.  

6.  During flare-ups, which last for extended periods, the 
veteran's service-connected eczematous dermatitis has been 
shown to involve more than 20 percent of the whole body; 
there is no evidence of involvement of more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected; neither constant nor near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs has 
been required.  




CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.102 (2007).  

2.  Service connection for tinea pedis is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.102 (2007).  

3.  Service connection for a gastrointestinal disability, 
including GERD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

5.  The criteria for a 30 percent rating for eczematous 
dermatitis, but no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in August 2002, prior to the 
initial adjudication of the veteran's service connection 
claims, the Columbia RO explained to the veteran that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things:  (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, evidence of presumptive condition within a specified time 
after service; (2) a current physical or mental disability; 
and (3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO explained that 
medical evidence, including a VA examination, would show a 
current disability and that a relationship between current 
disability and an injury, disease, or event in service was 
usually shown by medical records or medical opinions; the RO 
also explained that the relationship was presumed for 
veterans who have certain chronic diseases that become 
manifest within a specific period of time after discharge 
from service.  

In the August 2002 letter, the RO notified the veteran that 
he should complete and return release authorizations for 
doctors or hospitals where he had received treatment and 
notified him that he should tell VA about any additional 
information or evidence that he wanted VA to try to get for 
him.  The RO requested that the veteran send the information 
describing additional evidence or the evidence itself.  

In addition, in a letter dated in September 2006, the Appeals 
Management Center (AMC) notified the veteran it was working 
on his claims and again outlined what the evidence must show 
to support a service connection claim.  The AMC provided the 
veteran with notice of what evidence VA would obtain 
including relevant records from a Federal agency and relevant 
records not held by a Federal agency, including private 
medical records, provided he furnished enough information 
about his records so that VA could request them.  The RO 
emphasized to the veteran that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  The RO 
requested that the veteran let VA know if there was any other 
evidence or information that he thought would support his 
claims and requested that he send any evidence in his 
possession that pertains to his claims and had not previously 
been considered.  In the September 2006 letter, the AMC 
notified the veteran that when VA found disabilities to be 
service connected, it assigned a disability rating and an 
effective date.  The RO described the kind of evidence 
considered in determining a disability rating and an 
effective date and provided examples of the evidence the 
veteran should identify or provide with respect to disability 
ratings and effective dates.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent complete notice regarding the service 
connection claims was given to the veteran in September 2006, 
and the AMC thereafter readjudicated the merits of the 
veteran's service connection claims and issued a supplemental 
statement of the case (SSOC) in August 2007.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes readjudication of the claims.  
As a matter of law, the provision of adequate notice followed 
by a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  Mayfield III, citing Mayfield II, 444 
F.3d at 1333-34.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiated an increased rating claim:  (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increased in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect o that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result)., the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, in a letter dated in July 2005, the Columbia RO 
notified the veteran it was working on his claim for 
increased compensation for his service-connected dermatitis 
and told him that to establish and increased evaluation, the 
evidence must show that his service-connected condition had 
gotten worse.  The RO told the veteran that he could submit 
evidence showing that his dermatitis had increased in 
severity, and that this evidence could be a statement from 
his doctor containing physical and clinical findings and the 
dates of examinations and tests.  The RO also explained to 
the veteran that he could submit statements from other 
individuals who from their knowledge and personal 
observations could describe in what manner his disability had 
become worse.  In addition, the RO told the veteran that if 
he had not recently been examined or treated by a doctor and 
could not submit other evidence of increased disability, he 
could submit his own statement in which he completely 
described his symptoms, their frequency and severity, and 
additional disablement caused by his disability.  

In the July 2005 letter, the RO explained to the veteran that 
VA was responsible for getting relevant records from any 
Federal agency including VA, and that it would attempt to 
obtain relevant records not held by a Federal agency, 
including records from private doctors and hospitals, or 
current or former employers provided he furnished enough 
information.  The RO made a specific request to the veteran 
that he send any evidence in his possession that pertained to 
his claim.  In addition, in its September 2006 letter to the 
veteran, the AMC referred to the claim for an increased 
rating claim for dermatitis and in that letter discussed the 
assignment of disability ratings and effective dates.  The RO 
described the kind of evidence considered in determining a 
disability rating and an effective date and provided examples 
of the evidence the veteran should identify or provide with 
respect to disability ratings and effective dates.  

The Board is aware that the July 2005 and September 2006 VA 
letters do not contain the level of specificity set forth in 
Vazquez-Flores.  The Board does not find, however, that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran as to what was needed to substantiate his 
increased rating claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In particular, the veteran stated that 
his service-connected skin condition had spread from his 
hands to his trunk, legs, and feet, and he submitted medical 
records from his private dermatologist, including 
descriptions of treatment.  In addition, the veteran 
submitted a letter from the private dermatologist who 
provided a statement, at the veteran's request, regarding the 
percentage of body area involved.  The submission of this 
evidence by the veteran along with his hearing testimony 
demonstrates the veteran's awareness of what was necessary to 
substantiate his claim as it addresses that amount of body 
area involved with his service-connected skin disability and 
treatment required, which are the factors that determine 
whether an increased rating may be assigned for his skin 
disability on a schedular basis.  The Board therefore finds 
that the notice error regarding the increased rating claim 
did not affect the essential fairness of the adjudication 
because the veteran demonstrated actual knowledge of the 
information and evidence needed to substantiate his claim.  

As to the duty to assist, service medical records are in the 
file, and the veteran has been provided VA examinations with 
medical opinions relative to his claims.  The veteran 
submitted medical records and letters from private doctors, 
and he testified at the December 2005 hearing.  The veteran 
has not indicated that he has or knows of any additional 
information or evidence pertaining to his claims.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran relative 
to the claims decided here, and thus, no additional 
assistance or notification is required.  The veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 
Vet. App. 384, 392-94 (1993).  

Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran is seeking service connection for bilateral pes 
planus, tinea pedis, a gastrointestinal disability, and 
sinusitis.  

Bilateral pes planus

At the December 2005 hearing, the veteran presented credible 
testimony that he first had problems with his feet during his 
initial period of active service, which was from 
November 1986 to March 1987.  He testified it was during that 
time that he completed basic training and advanced individual 
training.  He testified that he had no problems with his feet 
prior to that time, and the Board notes that at his Army 
National Guard enlistment examination in August 1986, his 
feet were evaluated as normal.  The veteran reports that he 
had particular problems with his feet after an 8 to 10 mile 
march in basic training and further problems wearing combat 
boots during advanced individual training.  At the hearing, 
he testified that while he was in the Army he was never 
placed on a profile because of problems he had with his feet.  
There are no chronological medical record pertaining to the 
veteran's Army active service, which ended in March 1987, but 
the record does include the report of  December 1987 
enlistment examination, which shows the veteran was noted to 
have asymptomatic first degree pes planus at that time.  At 
the hearing, the veteran testified that his problems with his 
feet continued once he was in the Navy and went through boot 
camp again.  Service medical records for the period of the 
veteran's active service in the Navy do not mention pes 
planus.  At the hearing, the veteran testified that although 
he was never put on profile for his feet while he was in the 
Navy, the condition got worse and he continues to have 
problems with pes planus.  

The veteran has submitted private medical records showing he 
has been treated for bilateral pes planus, and he has been 
provided two VA examinations in this regard.  The examiners 
have diagnosed the veteran as having bilateral pes planus, 
which has been confirmed by X-rays.  At the first VA 
examination in November 2006, the examiner said that it was 
at least as likely as not that the veteran's pes planus was 
aggravated by in-service duties.  At the second VA 
examination in January 2007, the examiner noted that the 
veteran's intake physical examination for the Army was normal 
and that his intake physical for the Navy indicated a 
diagnosis of pes planus.  After examination of the veteran, 
the impression was mild pes planus on the right and moderate 
pes planus on the left, with associated plantar fasciitis.  
In an addendum dated in April 2007, in which the physician 
stated that she reviewed the veteran's claims file, the 
physician stated that it was her opinion that that the 
veteran's pes planus was as likely as not provoked by or 
aggravated by his service duties.  

Although the physician who examined the veteran in 
January 2007 and prepared the April 2007 addendum said she 
would have to resort to speculation to provide an exact 
etiology for the veteran's pes planus, she did provide an 
opinion that it is at least as likely as not that the 
veteran's pes planus was provoked or aggravated by in-service 
duties.  In favor of the veteran's claim is his testimony 
regarding the onset of foot problems associated with the 
rigors of training in combat boots during his active Army 
service, the first diagnosis of pes planus at his Navy 
enlistment examination a few months later, and the use of the 
term "provoked" by the examining VA physician in her 
opinion.  When the Board weighs this against the lack of 
documentation of pes planus in chronological records during 
the veteran's Navy service, the Board finds the evidence in 
relative equipoise as to whether the veteran's bilateral pes 
planus started in service.  Upon resolving all reasonable 
doubt in favor of the veteran, and with application of the 
provisions of 38 C.F.R. § 3.303(d) allowing for service 
connection for disability diagnosed after service discharge 
(in this case after discharge from active Army service), the 
Board finds that bilateral pes planus is causally related to 
service and that service connection on a direct basis is 
warranted.  

Tinea pedis

The veteran is also seeking service connection for tinea 
pedis.  

The veteran's service medical records show that in July 1992 
he complained of a rash between his left great toe and second 
toe that had been present for the last week and half.  The 
examiner noted brown lesions with scaly skin, and the 
impression was insect bites, rule out contact dermatitis and 
herpes simplex, etc.  In mid-March 1994, the veteran 
complained of blisters on his left foot that had started in 
late February 1994.  There was dark yellowish drainage, and 
it was noted that the veteran had had a history of the same 
thing in the past.  After examination, the assessment was 
tinea pedis, and Pitrx solution was prescribed.  At a follow-
up visit, blisters and dry flaking skin were noted, and Gris-
Peg tablets were prescribed.  In the second week of 
April 1994, the veteran reported that the foot had dried up 
about a week ago.  On examination, there was dry flaking 
skin, and the examiner prescribed Halotex solution and 
"Itch-Away" powder.  

At the time he filed his service connection claim in 
July 2002, the veteran submitted private medical records and 
March 2002 letter from his family physician.  The physician 
stated there would be a strong possibility that the veteran's 
symptoms of tinea pedis began while he was serving on active 
duty, and the physician said it was his feeling that these 
symptoms did begin while serving on active duty.  

At the December 2005 hearing, the veteran testified that he 
was first diagnosed with tinea pedis or athlete's foot while 
he was in the Navy.  He testified that he thought it was in 
1991 or 1992 and that he continued to receive treatment into 
1994.  He testified that he continued to have problems at a 
reduced level as long as he continued to use foot powder but 
that the condition escalated when he was called to active 
duty from the Air National Guard for a deployment during 
Operation Iraqi Freedom and was sent to the desert in the 
Persian Gulf area.  

The record also includes a DD Form 2796, Post-Deployment 
Health Care Provider Review, Interview, and Assessment, dated 
in October 2004, which shows that the veteran reported that 
athlete's foot developed during his deployment.  In the 
health assessment, the examiner reported that after his 
interview/examination of the veteran, no referral was 
indicated.  The examiner stated he provided a prescription of 
athlete's foot.  At a VA examination in November 2006, the 
examiner examined the veteran's feet and said there was no 
sign of tinea pedis on examination.  

The initial question as to the tinea pedis service connection 
claim is whether the veteran meets the requirement of having 
a current disability.  To be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  

The veteran filed his claim for service connection for tinea 
pedis in July 2002.  The veteran's report of symptoms of 
athlete's foot during his 2004 deployment and the 
prescription for treatment of athlete's foot made by the 
examiner at the October 2004 by the post-deployment 
examination indicate the presence of active tinea pedis at 
that time.  Although the recent VA examination showed no sign 
of tinea pedis at that time, the evidence indicates that it 
was present during the pendency of the claim, and resolving 
reasonable doubt in the veteran's favor, the Board finds, the 
requirement for a current disability is satisfied.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the appellant had 
a chronic disorder in service or during an applicable 
presumptive period, and that the appellant still has such a 
disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis using the word "chronic".  38 C.F.R. 
§ 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  

As outlined above, the service medical records show that the 
veteran was treated for tinea pedis in March and April 1994 
and at that time had a history of the same symptoms earlier 
in service.  The veteran has testified that he continued to 
have the same symptoms since that time, which he has 
generally controlled with foot powders and lotions.  The 
March 2002 letter from the veteran's private physician 
indicates that the veteran continued to have symptoms of 
tinea pedis after service, and the October 2004 post-
deployment examination report discusses the veteran's 
athlete's foot, which apparently flared up during his 
overseas deployment in Operation Iraqi Freedom.  

The Board finds that based upon the treatment and diagnosis 
of tinea pedis in service and the veteran's credible 
testimony concerning the continuity of the same symptoms 
during and following service along with the current diagnosis 
of athlete's foot, which is synonymous with tinea pedis 
(STEDMAN'S Medical Dictionary, 27th ed., p. 1837), 
entitlement to service connection for tinea pedis is 
warranted.  The Board has resolved all reasonable doubt in 
favor of the veteran in reaching his conclusion.  38 U.S.C.A. 
§ 5107(b). 

Gastrointestinal disability

Service medical records show that the veteran reported to 
sick call on the USS Brewton (FF-108) in December 1991 with 
complaints of several episodes of diarrhea over the past 24 
hours.  He denied nausea or vomiting but said he had been 
experiencing some stomach cramps.  He reported no other 
complaints and said he generally felt fine.  He said he had 
been eating a selection of all meals on board ship.  The 
assessment after examination was gastroenteritis and rule out 
cholera because cholera was endemic to the area of Ecuador 
where the veteran's ship had just visited.  Six days later, 
the veteran returned to sick call with an 8-day history of 
diarrhea with stomach cramps; he voiced no other complaints 
and denied headache, nausea, vomiting, dizziness, or fever.  
After examination, the assessment was gastroenteritis/rule 
out cholera.  Tetracycline was prescribed for four days.  At 
his service separation examination in July 1996, the veteran 
denied a history of frequent indigestion, and the examiner 
did not report any finding or diagnosis pertaining to a 
gastrointestinal disability.  

Post-service private medical records show the veteran first 
saw his family physician in February 1999; on review of 
systems the veteran reported he had had occasional dyspepsia.  
In a letter dated in March 2002, that physician stated there 
could be a strong possibility that the veteran's symptoms of 
GERD (gastroesophageal reflux disease) began while serving on 
active duty and it was his feeling that these symptoms did 
begin while service on active duty.  

At the December 2005 hearing, the veteran testified that he 
was first diagnosed as having GERD in approximately 1991 
while he was stationed aboard the USS Brewton.  The veteran 
testified that at that time his stomach was feeling upset and 
felt like burning and that food would come up but would go 
back down and due to burping, there was burning in his 
throat.  He said he remembered that medication was 
prescribed, but he could not remember the name of it at the 
hearing.  He testified that they diagnosed gastroesophageal 
reflux.  He testified that during the rest of the time in 
service, when he ate certain foods he would get that burning 
sensation.  He testified that he stayed on the prescribed 
mediation for a couple of months.  He testified that the 
problem next occurred about four years prior to the hearing 
and he had symptoms of stomach burping and warmth.  The 
veteran testified that he had not received medical treatment 
and only used over-the-counter medications like Pepcid AC, 
Rolaids, and Tums.  

At the November 2006 VA examination, the examiner noted that 
the veteran reported his the date of onset of his 
gastrointestinal symptoms was in 1994 and that he had reflux 
and acid indigestion at the onset.  He said he had nausea 
with orange juice and spicy foods along with belching.  It 
was noted that the veteran had been treated twice during 
active duty for gastroenteritis with antibiotics due to the 
proximity of cholera.  After clinical examination, the 
diagnosis was GERD.  The examiner said the veteran's GERD was 
not caused by or a result of gastroenteritis and explained 
tat GERD is caused by irritation of the esophagus by diet, 
stress, etc., and that gastroenteritis is self limiting after 
antibiotic therapy.  

In this case, the record as outlined above shows that the 
veteran has a current gastrointestinal disability, GERD.  The 
Board also notes that the veteran has testified that he had 
symptoms of burning and burping in service for which he 
received treatment and was diagnosed as having GERD for which 
he received months of treatment in service.  Further, his 
private physician has said he feels the veteran's GERD 
symptoms began in service.  Neither of these statements is 
borne out by the service medical records, which, as was 
described, show that in December 1991, the veteran complained 
of diarrhea with some stomach cramps, and it was noted 
specifically that he reported no other complaints.  He was 
seen on two occasions in December 1991 and was treated with 
antibiotics for four days.  The Board therefore finds that 
the veteran's and the physician's statements to be 
unsupported by the record.  Further, in November 2006, the VA 
examiner explained that the veteran's current GERD was not 
caused by or a result of the gastroenteritis in service.  

To the extent that the veteran is asserting that his current 
GERD is causally related to service, the record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion on this matter 
is therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds the preponderance 
of the evidence is against finding any current 
gastrointestinal disability, including GERD, had its onset in 
service or is causally related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The Board concludes that service connection for 
a gastrointestinal disability, including GERD, is not 
warranted.   

Sinusitis

Service medical records show that in January 1994, the 
veteran was seen for emergency care and treatment at Tripler 
Army Medical Center with complaints of a fever and cough, 
nasal congestion, and a mild sore throat.  It was noted that 
the veteran's daughter had been treated for strep throat a 
week earlier.  After examination, the assessment was viral 
upper respiratory infection, and the veteran was told to take 
Tylenol for fever/pain.  In November 1995, the veteran 
presented with a sore throat, which he had had for three 
days.  He stated that his wife was being treated for strep 
pharyngitis.  On examination, there was moderate 
erythema/swelling of the throat.  The assessment was 
pharyngitis, and the examiner prescribed Emycin for 10 days 
and Tylenol as needed.  At his July 1996 separation 
examination, the veteran reported he had no history of 
sinusitis, and the examiner evaluated his sinuses as normal.  

Post service private medical records show that at his first 
visit to his family physician, which was in February 1999, 
the veteran complained of head congestion, nasal drainage, 
facial pressure, chills and fever, and he reported the 
symptoms had been present for the past four days.  The 
veteran reported no past medical history.  On review of 
systems it was noted that the veteran reported he had had 
fever and chills as well as occasional dyspepsia.  He 
reported he had a lot of sinus pressure and headaches as 
well.  On examination, the oral pharynx had some erythema.  
Maxillary and fontal sinuses were slightly tender to 
percussion.  The assessment was sinusitis.  The physician 
prescribed Keflex and Profen.  

When he next saw the private physician, which was for a 
physical examination in May 2000, the veteran's past medical 
history was listed as sinusitis.  In April 2001, the 
veteran's past medical history again included sinusitis.  In 
a letter dated in March 2002, the physician said there could 
be a strong possibility that the veteran's symptoms of 
sinusitis began while the veteran was serving on active duty, 
and the physician said it was his feeling that these symptoms 
did begin while the veteran was serving on active duty.  The 
veteran has stated that this physician reviewed his service 
medical records prior to making his medical opinion that his 
gastroesophageal reflux and sinusitis began while he was in 
service.  

At the December 2005 hearing, the veteran testified that he 
was first diagnosed as having sinusitis in service in the 
mid-1990s, probably in about 1993.  He testified that he went 
to sick all and the doctor prescribed medication for it.  The 
veteran testified that the doctor told him he had sinus 
problems and gave him pills for it.  The veteran testified 
that he remained on the medication about three to six months.  
He said that after that he had sinus drainage and after 
service it got worse with constant pressure, congestion, 
drainage in the back of his throat, puffiness around his 
eyes, etc.  

At the November 2006 VA examination, the veteran said he has 
frequent sinusitis that had its onset in 1992.  He said he 
had a gradual onset of nasal and sinus congestion with 
increased drainage.  He said he was issued medications on 
sick call and that symptoms increased over the years, 
including headaches and drainage.  He said he was treated 
with antibiotics in 1995 for almost one year.  At the 
November 2006 examination, he had nasal congestion and watery 
eyes but the examiner said the veteran had no current sinus 
symptoms.  Sinus X-rays showed soft tissue opacity in the 
left maxillary sinus, which it was said may represent mucosal 
thickening or fluid level.  The clinical diagnosis was 
chronic sinusitis.  The examiner's medical opinion was that 
the veteran has recurrent sinusitis, which is at least as 
likely as not caused by or a result of active duty treatment 
for sinusitis.  

As noted earlier, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, and direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. 
§ 3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

Relative to the claim for service connection for sinusitis, 
the post-service medical evidence shows the veteran carries a 
diagnosis of sinusitis, and he therefore meets the 
requirement for a current disability.  As outlined above, 
however, the veteran's service medical records do not include 
a diagnosis of sinusitis, and on the two only occasions when 
the veteran was seen with complaints including nasal 
congestion and/or sore throat, which the veteran reports as 
current symptoms of sinusitis, the physicians who examined 
him diagnosed a viral upper respiratory infection in 
January 1994 and pharyngitis in November 1995.  On each 
occasion, it was noted that a family member had strep throat.  
In November 1995, the treatment included a 10-day course of 
antibiotics.  The record does not show months of treatment 
with antibiotics.  Under these circumstance, the Board gives 
virtually no weight of probative value to either the 
statement of the veteran's private physician that he feels 
the veteran's sinusitis symptoms started in service or to the 
VA examiner's statement that the veteran's recurrent 
sinusitis was caused by or a result of in-service treatment 
for sinusitis.  Neither of these statements is supported by 
the record, and the Board finds it of particular interest 
that when he first saw his private physician in February 
1999, the veteran reported no past history of symptoms then 
diagnosed as sinusitis.  In this regard, the Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is not supported 
by the medical evidence, nor is the Board bound to accept a 
medical opinion that is based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  

The Board is again left with the veteran's hearing testimony 
and his statements in which in which he implicitly contends 
that his sinusitis is related to service.  As pointed out 
earlier, the veteran as a lay person is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders, and his opinion that his current sinusitis 
was incurred in service is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For the reasons discussed above, the Board finds the 
preponderance of the evidence is against finding the 
veteran's sinusitis had its onset in service or is causally 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The Board concludes that service 
connection for sinusitis is not warranted.   

Increased rating claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2007).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

Background and analysis

In its June 2003 rating decision, the Columbia RO granted 
service connection for eczematous dermatitis of the hands and 
assigned a 10 percent rating effective the date of receipt of 
the service connection claim in July 2002.  The veteran did 
not file a notice of disagreement with that decision.  

The veteran is now seeking an increased rating for his 
service-connected eczematous dermatitis contending that it 
has become more severe and that in addition to affecting his 
hands, it has spread to other parts of his body.  

As noted above, the veteran's service-connected eczematous 
dermatitis was initially and is currently evaluated as 10 
percent disabling.  Under the Rating Schedule, dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.  

In this case, the Board notes that the veteran's private 
dermatologist has reported that he first treated the veteran 
for hand dermatitis, but that it later manifested more 
widespread eruptions.  The dermatologist stated that based on 
his clinical evaluation and histopathology, it was his 
opinion that skin eruptions over the veteran's extremities 
and trunk were at least as likely as not related to the 
veteran's long-standing hand dermatitis.  The Board further 
notes that when examined by VA in May 2005, the VA examiner 
stated that eczematous dermatitis in the lumbar region, lower 
extremities, and genital crural region were as likely as not 
a more widespread eruption of the eczematous reaction that 
had in the past been on the hands.  Given these opinions, the 
Board will not limit its analysis to dermatitis of the hands, 
but will consider lesions elsewhere on the veteran's body.  

Review of the record shows that on the October 2004 post-
deployment examination, there was no mention of any skin 
problems other than athlete's foot.  The Board notes, 
however, that the veteran has reported that in November and 
December 2004 he developed dermatitis over his lower 
extremities, his lumbar back, and his genital crural area.  
Office records from the veteran's private dermatologist show 
he saw the veteran in February 2005.  At that time it was 
noted the veteran reported a rash on his feet, legs and trunk 
with itching and burning of two months duration.  It was 
noted the veteran reported he had not had a clear response to 
Prednisone, which he had taken for about 20 days.  On 
examination, there were erythematous to brownish scaly 
plaques over the lower extremities (including the feet), the 
genito-crural area, and lumbar back, which the dermatologist 
diagramed.  The physician started the veteran on 
Triamcinolone cream.  In a later letter, dated in 
August 2005, the dermatologist stated that based on his 
diagram, he estimates there was approximately 23 percent body 
surface involvement as of February 2005.  

By the time of a VA examination in May 2005, the examiner 
stated the veteran had very few scaly areas, and she stated 
she estimated 5 percent of the exposed area was affected 
visually and 10 percent of body area was affected visually.  
The physician noted that when the dermatitis had developed 
over the body in November and December 2004 the veteran was 
initially treated with prednisone for 21 days followed by and 
additional 10 days and since then had been treated with 
Triamcinolone cream.  

At the December 2005 hearing, the veteran testified that he 
continued to use a steroid cream for his hands and a 
different steroid cream on the rest of his body.  He 
testified that he continued to have outbreaks of his skin 
problems involving not only his hands but other parts of his 
body including he chest, groin area, legs, and mid back.  

In addressing this increased rating claim, the Board notes 
that as a lay person, the veteran is competent to describe 
symptoms, such as skin problems, which he is competent to 
observe.  See Charles v. Principi, 16 Vet. App. at 374.  
Further, the Court has taken judicial notice that skin 
disabilities, by their nature, are generally chronic and 
recurrent.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  

The Board has reviewed the evidence of record and finds that 
the overall level of symptomatology of the veteran's service-
connected eczematous dermatitis is consistent with that 
enumerated for a 30 percent rating.  This is because the 
veteran's dermatologist who treated the veteran during a 
flare-up of his service-connected eczematous dermatitis 
estimated that it involved 23 percent of the body, which 
meets the criteria for a 30 percent rating under Diagnostic 
Code 7806.  Although the percentage involvement was lower 
than 20 percent when the veteran was examined in May 2005, 
the documented flare-up lasted over several months; further, 
the veteran has testified in December 2005, he had continued 
to have outbreaks.  In view of the duration of the documented 
outbreak of the veteran's eczematous dermatitis, and it 
virulence in terms of the noted itching and burning, it is 
the judgment of the Board, that throughout the rating period, 
the service-connected disability more closely approximates 
the criteria for a 30 percent rating than for the currently 
assigned 10 percent rating.  At no time has the evidence 
shown the involvement of more than 40 percent of the entire 
body.  Further, as the hands are the only exposed area 
involved (versus the arms, neck, face, ears, and head) there 
is no showing that there has been more than 40 percent of 
exposed areas affected.  Finally, although the veteran has 
been prescribed systemic therapy for limited periods, the 
evidence does not show that he has required constant or near-
constant systemic therapy during any 12 month period.  For 
these reasons, at no time during the appeal period have the 
criteria for the next higher 60 percent rating or eczematous 
dermatitis been met or approximated.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent disability rating is 
appropriate.  The benefit sought on appeal is allowed. 


ORDER

Service connection for bilateral pes planus is granted.  

Service connection for tinea pedis is granted.  

Service connection for a gastrointestinal disability, 
including gastroesophageal reflux disease, is denied.  

Service connection for sinusitis is denied.  

A 30 percent rating is granted for eczematous dermatitis, 
subject to the law and regulations governing the payment of 
monetary benefits.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


